


--------------------------------------------------------------------------------


Exhibit 10.1
BRISTOW GROUP INC.


FY 2008 Annual Incentive Compensation Plan


Plan Provisions
May 3, 2008


PURPOSE


To provide selected corporate officers and managers, subsidiary Presidents,
Directors and managers the opportunity to share in the improved performance of
the company by achieving specific corporate and business unit financial goals,
and key individual objectives.


Participants will be required to uphold and certify their performance of the
Company’s legal and ethical standards as described in the Code of Business
Integrity and the policies that support the Code; and shall use the Company’s
statement of Core Values and the Leadership Charter as guidelines for the
conduct of business and working relationships.


ELIGIBILITY


·  
Selected Corporate Officers, Directors and Managers, and Subsidiary Presidents,
Directors, and Managers may be eligible to participate in the
plan.  Participants are recommended by the CEO and approved by the Compensation
Committee.



·  
Employees who are employed after the commencement of the Plan year will be
eligible to participate in the plan on a pro-rata basis for such plan year.



·  
Participants will be assigned to a specific eligibility level.  For each
eligibility level an Entry, Expected and Target incentive award opportunity is
defined as follows:



Eligibility Level
(Salary Grades)
Entry Award Opportunity
 % of Base
Expected Award Opportunity
% of Base
Target Award Opportunity
% of Base
E16
15.0%
100%
200%
E14-E15
11.25%
75%
150%
E11-13
7.5%
50%
100%
E9-10
6.0%
40%
80%
E7-8
4.5%
30%
60%
E4-6
3.0%
20%
40%
E3
2.25%
15%
30%
E1-2
1.5%
10%
20%





KEY PERFORMANCE INDICATORS (KPI’S) AND WEIGHTS


·  
KPI’s are selected and weighted to give emphasis to performance for which
participants have the most direct control.  KPI’s may vary among participants
and may change from year to year.



·  
The Compensation Committee approves the KPI’s and weights annually.



·  
Participants assigned to a corporate-wide position will be assigned financial
performance measures related to the corporation overall.



·  
Participants assigned to a hemisphere-wide position will be assigned financial
performance measures related to the hemisphere and the corporation overall.



·  
Participants assigned to a specific business unit position will be assigned
financial performance measures related to the business unit, the hemisphere, and
the corporation overall.



·  
All participants will share in the overall performance of the corporation.



·  
All participants will be measured on the safety performance of the applicable
business unit, hemisphere, or corporation overall.



·  
Each participant will have an “individual performance” component, and will be
evaluated based on specific individual objectives (scorecard) and an overall
performance evaluation of their contribution to the organization.



·  
Attachment I summarizes the weighting of performance measures.



·  
Each participant will receive an individual Incentive Award Determination
Worksheet that contains his or her specific incentive award opportunity, KPI’s,
and performance goals.



·  
Attachment II summarizes the KPI’s for the FY08 Incentive Plan.







KPI DEFINITIONS


The following definitions will determine the calculation of each KPI.


Capital Employed – Capital Employed is measured as of the end of each fiscal
quarter. The Capital Employed used in ROCE calculations (see below) is the
average of the beginning Capital Employed and the Capital Employed at each
measurement date during a reward period (i.e. for FY 2008, the average of
Capital Employed at March 31, June 30, September 30 and December 31, 2007 and
March 31, 2008). Capital Employed for an SBU is calculated at each measurement
date as the FMV of all owned aircraft employed in the SBU plus the FMV of all
aircraft held for sale by the SBU plus the NBV of all non-cash working capital,
land, buildings and other assets, investments and goodwill attributable to the
SBU. Capital Employed for a Hemisphere or Corporate Entity is defined as the sum
of the Capital Employed by the SBUs comprising that Hemisphere or Corporate
Entity plus any other assets attributable to that Hemisphere or Corporate
Entity.


Consolidated Corporate EPS - Fully Diluted Earning per Share, determined in
accordance with generally accepted accounting principles.


Corporate EBITDA Return on Capital Employed - ROCE is defined as Earnings before
Interest, Taxes, Depreciation, and Amortization (EBITDA) divided by Bristow
consolidated Capital Employed for the associated period.


Business Unit EBITDA - Business Unit earnings before Interest, Taxes,
Depreciation, and Amortization, exclusive of inter-company lease revenue and
expense.


Business Unit EBITDA Return on Capital Employed - Business Unit ROCE is defined
as Business Unit Earnings before Interest, Taxes, Depreciation, and Amortization
(EBITDA) divided by the Business Unit’s Capital Employed for the plan year.


TRIR - TRIR is defined as the Bristow Group consolidated or SBU Total Recordable
Incident Rate (TRIR) for the fiscal year.


LWCR Rate– LWCR Rate is defined as the number of Lost Work Case Accidents per
200,000 man hours incurred by Bristow Group or an SBU.


Air Accident Rate– Flight accident rate is defined as the number of Air
Accidents per 100,000 flight hours by Bristow Group or an SBU. Air accidents are
defined by the International Civil Aviation Organizations (ICAO) Annex 13 and
are in compliance with the NTSB and CAA definitions.


Fatality – If during the plan year any business unit or division experiences a
fatality in ground or air operations, the award for the safety performance
component will be zero for all participants in that business unit or division,
as well as for all the participants in that business unit or division’s
organizational reporting chain up to, and including, the participants at the
corporate level.


Individual Performance - Individual performance will relate specifically to the
individual. Each individual participant should be evaluated on individual
objectives (Scorecard) that have been defined at the beginning of the plan year
and an overall performance evaluation of the individual’s contributions during
the year.  The level of award for this component is at management discretion
with approval of the Compensation Committee.


PERFORMANCE GOALS


·  
For each performance measure, goals for the Entry, Expected, and Target levels
of performance will be established.



·  
For FY’08 Expected Performance is set at 90% of the FY 2008 financial plan.
Entry Performance is set at 80% of Expected Performance and Target Performance
is set at 120% of Expected Performance.



·  
Financial performance goals are based on the Board approved Corporate and
Business Unit operating budgets.



·  
Individual objectives are determined based on the individual’s ability to
directly impact the outcome and an overall assessment of the individual’s
contributions.  The Compensation Committee is responsible to evaluate the
individual performance of the CEO and approve the CEO’s performance assessments
of all other participants.



·  
The Compensation Committee reserves the right to adjust performance goals (up or
down) for significant acquisitions or divestitures that were not contemplated
when the performance goals were initially set.



·  
The non-discretionary performance goals for FY’08 are shown in Attachment II.



·  
The weighting of the safety measures is as follows:

o  
Corporate participants’ safety awards are based 100% on consolidated group
performance and distributed 33.33% on Total Recordable Incident Rate (TRIR);
33.3% Lost Work Case Rate (LWCR); 33.33% on Air Accident Rate (AAR).

o  
Hemisphere/Division (aviation) participants’ safety awards are based 50% on
consolidated group performance and 50% on their hemisphere/division performance,
and distributed 33.333% TRIR; 33.33% LWCR; 33.33% AAR.

o  
Business unit participants’ safety awards are based 50% on consolidated group
performance and 50% on their business unit performance, and distributed 33.33%
on TRIR; 33.33% on LWCR; 33.33% on AAR.

o  
Grasso participant’s safety awards are based 50% on consolidated group
performance and 50% on their divisions’ performance, and distributed 50% TRIR
and 50% LWCR.



DETERMINING THE ANNUAL INCENTIVE AWARD


·  
Once the FY 2008 plan year has been completed, the financial performance of the
corporation and each business unit will be determined.  For each financial
performance measure the performance level will be determined based on the
standards established at the beginning of the plan year.  Interpolation will be
used between Entry and Expected and Expected and Target.



·  
Each participant will meet with his or her supervisor to evaluate the results
achieved for each individual objective.  The performance level for the
individual component will be determined between Entry and Target based on the
standards established at the beginning of the plan year and management’s
assessment.



·  
The actual incentive award earned by each participant will be the sum of the
incentive award earned for each applicable performance measure.



·  
Incentive Awards will be paid as soon as practical after the end of the plan
year and completion and certification of the outside audit of financial
results.  Awards will be made no later than 75 days after the end of the fiscal
year.  A participant must be employed on the date awards are paid in order to
receive an award.



·  
An individual will not receive his/her incentive award until they have signed a
certification of performance under the Code of Business Integrity. The Company
may recover the incentive award if it is found that the certification was signed
with the knowledge of, or participation in, a prohibited act.

 
ADMINISTRATION OF PLAN


·  
The Compensation Committee approves the plan, with day-to-day responsibility for
administration delegated to management.  The Committee will interpret the plan
and make appropriate adjustments as necessary.  All interpretations made by the
Committee are final.



·  
The Compensation Committee will approve in advance of the plan year the
participants, performance measures and weights, and the performance goals for
each participant.



·  
The Compensation Committee will certify the performance results of the company
and the total incentive awards paid at the end of the plan year.



·  
The incentive awards for the year will be accrued and charged as an expense,
before determining the financial performance under the plan.



·  
Participants whose employment is terminated for any reason other than death,
disability, normal retirement, or “without cause” prior to payment of incentive
awards will not be eligible to receive an award.



·  
Participants whose employment is terminated for reason of death, disability,
normal retirement, or “without cause” may be eligible for a pro-rated award at
the recommendation of management, and approval by the Compensation Committee.



·  
The Committee, in its sole discretion, may make special incentive awards to any
individual in order to recognize special performance or contributions.


--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------


